  Case 19-13695      Doc 31     Filed 08/22/19 Entered 08/22/19 13:06:47          Desc Main
                                  Document     Page 1 of 5


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS

IN RE:                                        )   BANKRUPTCY CASE
                                              )
STEPHEN M KAMINSKI,                           )   NO.: 19-13695-PSH
                                              )
         Debtor.                              )   CHAPTER 13
                                              )
                                              )   JUDGE: PAMELA S. HOLLIS
                                              )   (Joliet)


                                   NOTICE OF MOTION

TO: SEE ATTACHED ADDRESSES

       PLEASE TAKE NOTICE THAT ON September 6, 2019 at 10:45 am, or as soon thereaf-
ter as counsel may be heard, I shall appear before the Honorable Pamela S. Hollis, U.S.
Bankruptcy Judge, 150 West Jefferson Street, 2nd Fl, 644, Joliet, Illinois 60432, and shall then
and there present the attached Motion and at which time you may appear if you so desire.

                                     CERTIFICATION

       I, the undersigned Attorney, Certify that I served a copy of this Notice to the Addresses
attached by electronic notice through ECF or by depositing the same at the U.S. Mail at 1 North
Dearborn, Chicago, Illinois 60602 at 5:00 P.M. on August 22, 2019, with proper postage prepaid.

                                                     McCalla Raymer Leibert Pierce, LLC

                                                     /s/Kinnera Bhoopal
                                                     Kinnera Bhoopal
                                                     ARDC# 6295897

                                                     1 N. Dearborn Suite 1200
                                                     Chicago, IL 60602
                                                     (312) 346-9088



   This is an attempt to collect a debt and any information obtained will be used for that
                                           purpose.
  Case 19-13695        Doc 31    Filed 08/22/19 Entered 08/22/19 13:06:47      Desc Main
                                   Document     Page 2 of 5


                               NOTICE OF MOTION ADDRESSES

To Trustee:                                             by Electronic Notice through ECF
Glenn B Stearns
801 Warrenville Road Suite 650
Lisle, IL 60532

To Debtor:                                              Served via U.S. Mail
Stephen M Kaminski
3824 Squires Mill Rd
Joliet, Il 60431

To Attorney:                                            by Electronic Notice through ECF
David M Siegel
David M. Siegel & Associates
790 Chaddick Drive
Wheeling, IL 60090

McCalla Raymer Leibert Pierce, LLC
Attorney For: Creditor
1 N. Dearborn Suite 1200
Chicago, IL 60602
(312) 346-9088
  Case 19-13695       Doc 31     Filed 08/22/19 Entered 08/22/19 13:06:47           Desc Main
                                   Document     Page 3 of 5




                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS

IN RE:                                          )   BANKRUPTCY CASE
                                                )
STEPHEN M KAMINSKI,                             )   NO.: 19-13695-PSH
                                                )
         Debtor.                                )   CHAPTER 13
                                                )
                                                )   JUDGE: PAMELA S. HOLLIS
                                                )   (Joliet)


                   MOTION TO MODIFY THE AUTOMATIC STAY

         NOW COMES LoanCare, LLC as servicing agent for Lakeview Loan Servicing, LLC. by

and through its attorneys, McCalla Raymer Leibert Pierce, LLC, and requests that the Automatic

Stay heretofore entered on the property located at 3824 Squires Mill Rd, Joliet, Illinois 60431 be

Modified stating as follows:

   1.       On May 13, 2019, the above captioned Chapter 13 was filed.

   2.       The above captioned Chapter 13 has not been confirmed.

   3.       LoanCare, LLC as servicing agent for Lakeview Loan Servicing, LLC. services the

            first mortgage lien on the property located at 3824 Squires Mill Rd, Joliet, Illinois

            60431.

   4.       The Plan calls for the Debtor to be the disbursing agent for the post-petition mortgage

            payments directly to LoanCare, LLC as servicing agent for Lakeview Loan Servicing,

            LLC. Post-petition payments are $1,738.55.

   5.       The post-petition mortgage payments are due and owing for June 1, 2019. As of

            August 1, 2019, the default to LoanCare, LLC as servicing agent for Lakeview Loan

            Servicing, LLC. is approximately $5,215.65 through August 2019. Another payment
Case 19-13695     Doc 31       Filed 08/22/19 Entered 08/22/19 13:06:47         Desc Main
                                 Document     Page 4 of 5


       will come due on September 1, 2019 in the amount of $1,738.55.

 6.    Attorney’s fees and costs for this motion are due in the amount of $1,031.00.

 7.    The plan is in material default.

 8.    LoanCare, LLC as servicing agent for Lakeview Loan Servicing, LLC. continues to

       be injured each day it remains bound by the Automatic Stay.

 9.    LoanCare, LLC as servicing agent for Lakeview Loan Servicing, LLC. is not

       adequately protected.

 10.   The property located at 3824 Squires Mill Rd, Joliet, Illinois 60431 is not necessary

       for the Debtor's reorganization.

 11.   The Debtor has no equity in the property for the benefit of unsecured creditors.

 12.   No cause exists to delay the enforcement and implementation of relief and

       Bankruptcy Rule 4001(A)(3) should be waived.
  Case 19-13695       Doc 31     Filed 08/22/19 Entered 08/22/19 13:06:47           Desc Main
                                   Document     Page 5 of 5


       WHEREFORE, YOUR MOVANT respectfully prays that the Automatic Stay on the

property located at 3824 Squires Mill Rd, Joliet, Illinois 60431, be modified and that Bankruptcy

Rule 4001(a)(3) be waived as not applicable, and leave be granted to LoanCare, LLC as

servicing agent for Lakeview Loan Servicing, LLC. to proceed with non-bankruptcy remedies

including foreclosure, and for such other and further relief as this Honorable Court deems just.


                                                     McCalla Raymer Leibert Pierce, LLC

                                          By:        /s/Kinnera Bhoopal
                                                     Kinnera Bhoopal
                                                     Illinois Bar No. 6295897
                                                     Attorney for Creditor
                                                     1 N. Dearborn Suite 1200
                                                     Chicago, IL 60602
                                                     Phone: (312) 346-9088
                                                     Fax: (312) 551-4400
                                                     Email: ILpleadings@mrpllc.com
